Title: From James Madison to Thomas Sewall, 14 November 1825
From: Madison, James
To: Sewall, Thomas


        
          Sir
          Montpellier Novr. 14. 1825
        
        I have recd. your favor of the 7th. with a copy of your Lecture at the opening of the Medical School recently established.
        You do me but justice in supposing that I feel an interest in the Literary & Scientific Institutions at the Seat of the National Government. Besides the more comprehensive motives, the long experience I had of the kindness of its inhabitants will always ensure my particular good will & good wishes to whatever may be honorable and beneficial to them.
        I have read the introductory Lecture, both with pleasure & with information. The scope given to it, and the manner in which its topics are treated, render it not only a valuable contribution to the Medical History of our Country, but a presage which must be very gratifying to the Patrons of the Institution. With my thanks, Sir, for your communication, be pleased to accept my friendly respects.
        
          James Madison
        
      